                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                            SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                         Case No. 17-cv-00072-BLF
                                   8                       Plaintiff,
                                                                                               ORDER GRANTING PLAINTIFF’S
                                   9                 v.                                        ADMINISTRATIVE MOTION TO
                                                                                               SEAL AT ECF 322
                                  10     CISCO SYSTEMS INC.,
                                                                                               [RE: ECF 322]
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13              Before the Court is Plaintiff’s administrative motion to file under seal portions of the

                                  14   briefing and exhibits submitted in connection with Plaintiff’s Opposition to Motion to Strike

                                  15   Finjan's Expert Reports on Infringement (ECF 323). ECF 322. For the reasons that follow, the

                                  16   motion to seal is GRANTED.

                                  17         I.      LEGAL STANDARD
                                  18              “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79. Parties moving to seal documents

                                  28   must also comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-
                                   1   5(b), a sealing order is appropriate only upon a request

                                   2           that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   3   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   4   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   5   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   6   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   7   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   8   document” that indicates “by highlighting or other clear method, the portions of the document that

                                   9   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  10   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  11   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  12   is sealable.” Civ. L.R. 79-5(e)(1).
Northern District of California
 United States District Court




                                  13        II.   DISCUSSION
                                  14           The Court has reviewed Plaintiff’s sealing motion and the declaration of the designating

                                  15   party submitted in support thereof. The Court finds that Plaintiff and the designating party have

                                  16   articulated compelling reasons to seal certain portions of the requested documents. The proposed

                                  17   redactions are narrowly tailored. The Court’s rulings on the sealing requests are set forth in the

                                  18   table below.
                                             ECF        Document to be Sealed                 Result                 Reasoning
                                  19         No.
                                  20       322-48      Plaintiff Finjan, Inc.’s        GRANTED as         If filed publicly, this
                                                       Opposition to Defendant              to the        confidential information could
                                  21                   Cisco Systems, Inc.’s             highlighted      be used to Cisco’s
                                                       Motion to Strike Finjan’s          portions at     disadvantage by competitors,
                                  22                   Expert Reports on                 page 3, lines    as it reveals the identification,
                                                       Infringement                    26-27; page 4,     organization, and/or operation
                                  23
                                                                                       lines 1-3; page    of Cisco’s proprietary
                                  24                                                   5, lines 12-13,    products. Bartow Decl. ¶¶ 2-4,
                                                                                        14-15, 16, 20,    ECF 344. In particular,
                                  25                                                   22, 23; page 6,    Cisco’s competitors could use
                                                                                       lines 1, 5, 6-7,   this confidential information to
                                  26                                                   20-22; page 8,     map proprietary features of
                                                                                       lines 9-10, 16-    Cisco’s products. Id.
                                  27
                                                                                       18, 18-19, 21-
                                  28                                                      23; page 9,
                                                                                          2
                                        ECF       Document to be Sealed              Result                 Reasoning
                                   1    No.
                                   2                                           lines 4-6, 7-8,
                                                                                 9-15, 16-17
                                   3             Chart listing the terms      GRANTED as         If filed publicly, this
                                        322-4    identified in Cisco’s        to the entire      confidential information could
                                   4             Motion to Strike Finjan’s    document.          be used to Cisco’s
                                       Exh. 1    Expert Reports on                               disadvantage by competitors,
                                   5
                                                 Infringement in View of                         as it reveals the identification,
                                   6             the Orders dated June 11,                       organization, and/or operation
                                                 2019, and July 7, 2019,                         of Cisco’s proprietary
                                   7             identifying where the                           products. Bartow Decl. ¶¶ 2-4,
                                                 relevant functionalities                        ECF 344. In particular,
                                   8             were disclosed in Finjan’s                      Cisco’s competitors could use
                                   9             infringement contentions,                       this confidential information to
                                                 and identifying where and                       map proprietary features of
                                  10             how the same functionality                      Cisco’s products. Id.
                                                 is disclosed in the
                                  11             respective expert reports.
                                                 See Kobialka Decl., ¶ 2,
                                  12             ECF 323-2.
Northern District of California
 United States District Court




                                  13    322-6    March 15, 2019 Letter        GRANTED as         If filed publicly, this
                                                 from counsel for Finjan,     to the entire      confidential information could
                                  14   Exh. 2    James Hannah, to counsel     document.          be used to Cisco’s
                                                 for Cisco, Jarrad Gunther                       disadvantage by competitors,
                                  15                                                             as it reveals the identification,
                                                                                                 organization, and/or operation
                                  16
                                                                                                 of Cisco’s proprietary
                                  17                                                             products. Bartow Decl. ¶¶ 2-4,
                                                                                                 ECF 344. In particular,
                                  18                                                             Cisco’s competitors could use
                                                                                                 this confidential information to
                                  19                                                             map proprietary features of
                                                                                                 Cisco’s products. Id.
                                  20
                                        322-8    Excerpts of Deposition       GRANTED as         If filed publicly, this
                                  21             Transcript of Matthew        to the entire      confidential information could
                                       Exh. 2A   Watchinski                   document.          be used to Cisco’s
                                  22                                                             disadvantage by competitors,
                                                                                                 as it reveals the identification,
                                  23                                                             organization, and/or operation
                                  24                                                             of Cisco’s proprietary
                                                                                                 products. Bartow Decl. ¶¶ 2-4,
                                  25                                                             ECF 344. In particular,
                                                                                                 Cisco’s competitors could use
                                  26                                                             this confidential information to
                                                                                                 map proprietary features of
                                  27                                                             Cisco’s products. Id.
                                  28   322-10    Excerpts of Deposition       GRANTED as         If filed publicly, this

                                                                                 3
                                        ECF       Document to be Sealed             Result               Reasoning
                                   1    No.
                                   2             Transcript of Craig          to the entire   confidential information could
                                       Exh. 2B   Brozefsky                    document.       be used to Cisco’s
                                   3                                                          disadvantage by competitors,
                                                                                              as it reveals the identification,
                                   4                                                          organization, and/or operation
                                                                                              of Cisco’s proprietary
                                   5
                                                                                              products. Bartow Decl. ¶¶ 2-4,
                                   6                                                          ECF 344. In particular,
                                                                                              Cisco’s competitors could use
                                   7                                                          this confidential information to
                                                                                              map proprietary features of
                                   8                                                          Cisco’s products. Id.
                                   9   322-12    Excerpts of Deposition       GRANTED as      If filed publicly, this
                                                 Transcript of Alfred Huger   to the entire   confidential information could
                                  10   Exh. 2C                                document.       be used to Cisco’s
                                                                                              disadvantage by competitors,
                                  11                                                          as it reveals the identification,
                                                                                              organization, and/or operation
                                  12                                                          of Cisco’s proprietary
Northern District of California
 United States District Court




                                  13                                                          products. Bartow Decl. ¶¶ 2-4,
                                                                                              ECF 344. In particular,
                                  14                                                          Cisco’s competitors could use
                                                                                              this confidential information to
                                  15                                                          map proprietary features of
                                                                                              Cisco’s products. Id.
                                  16
                                       322-14    Excerpts of Deposition       GRANTED as      If filed publicly, this
                                  17             Transcript of Jacob          to the entire   confidential information could
                                       Exh. 2D   Valentic                     document.       be used to Cisco’s
                                  18                                                          disadvantage by competitors,
                                                                                              as it reveals the identification,
                                  19                                                          organization, and/or operation
                                                                                              of Cisco’s proprietary
                                  20
                                                                                              products. Bartow Decl. ¶¶ 2-4,
                                  21                                                          ECF 344. In particular,
                                                                                              Cisco’s competitors could use
                                  22                                                          this confidential information to
                                                                                              map proprietary features of
                                  23                                                          Cisco’s products. Id.
                                  24   322-16    March 29, 2019 Letter        GRANTED as      If filed publicly, this
                                                 from counsel for Finjan,     to the entire   confidential information could
                                  25   Exh. 3    James Hannah, to counsel     document.       be used to Cisco’s
                                                 for Cisco, Jarrad Gunther                    disadvantage by competitors,
                                  26                                                          as it reveals the identification,
                                                                                              organization, and/or operation
                                  27                                                          of Cisco’s proprietary
                                  28                                                          products. Bartow Decl. ¶¶ 2-4,

                                                                                4
                                        ECF       Document to be Sealed             Result               Reasoning
                                   1    No.
                                   2                                                          ECF 344. In particular,
                                                                                              Cisco’s competitors could use
                                   3                                                          this confidential information to
                                                                                              map proprietary features of
                                   4                                                          Cisco’s products. Id.
                                       322-18    Excerpts of Deposition       GRANTED as      If filed publicly, this
                                   5
                                                 Transcript of Charles Buck   to the entire   confidential information could
                                   6   Exh. 3A                                document.       be used to Cisco’s
                                                                                              disadvantage by competitors,
                                   7                                                          as it reveals the identification,
                                                                                              organization, and/or operation
                                   8                                                          of Cisco’s proprietary
                                   9                                                          products. Bartow Decl. ¶¶ 2-4,
                                                                                              ECF 344. In particular,
                                  10                                                          Cisco’s competitors could use
                                                                                              this confidential information to
                                  11                                                          map proprietary features of
                                                                                              Cisco’s products. Id.
                                  12
Northern District of California




                                       322-20    Excerpts of Deposition       GRANTED as      If filed publicly, this
 United States District Court




                                  13             Transcript of Surya Allena   to the entire   confidential information could
                                       Exh. 3B                                document.       be used to Cisco’s
                                  14                                                          disadvantage by competitors,
                                                                                              as it reveals the identification,
                                  15                                                          organization, and/or operation
                                                                                              of Cisco’s proprietary
                                  16
                                                                                              products. Bartow Decl. ¶¶ 2-4,
                                  17                                                          ECF 344. In particular,
                                                                                              Cisco’s competitors could use
                                  18                                                          this confidential information to
                                                                                              map proprietary features of
                                  19                                                          Cisco’s products. Id.
                                       322-22    Excerpts of Deposition       GRANTED as      If filed publicly, this
                                  20
                                                 Transcript of Dean De Beer   to the entire   confidential information could
                                  21   Exh. 3C                                document.       be used to Cisco’s
                                                                                              disadvantage by competitors,
                                  22                                                          as it reveals the identification,
                                                                                              organization, and/or operation
                                  23                                                          of Cisco’s proprietary
                                  24                                                          products. Bartow Decl. ¶¶ 2-4,
                                                                                              ECF 344. In particular,
                                  25                                                          Cisco’s competitors could use
                                                                                              this confidential information to
                                  26                                                          map proprietary features of
                                                                                              Cisco’s products. Id.
                                  27   322-24    Excerpts of Deposition       GRANTED as      If filed publicly, this
                                  28             Transcript of Matthew        to the entire   confidential information could

                                                                                5
                                        ECF       Document to be Sealed             Result               Reasoning
                                   1     No.
                                   2   Exh. 3D   Donnan                       document.       be used to Cisco’s
                                                                                              disadvantage by competitors,
                                   3                                                          as it reveals the identification,
                                                                                              organization, and/or operation
                                   4                                                          of Cisco’s proprietary
                                                                                              products. Bartow Decl. ¶¶ 2-4,
                                   5
                                                                                              ECF 344. In particular,
                                   6                                                          Cisco’s competitors could use
                                                                                              this confidential information to
                                   7                                                          map proprietary features of
                                                                                              Cisco’s products. Id.
                                   8   322-26    April 18, 2019 Letter from   GRANTED as      If filed publicly, this
                                   9             counsel for Finjan, James    to the entire   confidential information could
                                       Exh. 4    Hannah, to counsel for       document.       be used to Cisco’s
                                  10             Cisco, Jarrad Gunther                        disadvantage by competitors,
                                                                                              as it reveals the identification,
                                  11                                                          organization, and/or operation
                                                                                              of Cisco’s proprietary
                                  12                                                          products. Bartow Decl. ¶¶ 2-4,
Northern District of California
 United States District Court




                                  13                                                          ECF 344. In particular,
                                                                                              Cisco’s competitors could use
                                  14                                                          this confidential information to
                                                                                              map proprietary features of
                                  15                                                          Cisco’s products. Id.
                                       322-28    Excerpts of Deposition       GRANTED as      If filed publicly, this
                                  16
                                                 Transcript of Philip Kwok    to the entire   confidential information could
                                  17   Exh. 4A                                document.       be used to Cisco’s
                                                                                              disadvantage by competitors,
                                  18                                                          as it reveals the identification,
                                                                                              organization, and/or operation
                                  19                                                          of Cisco’s proprietary
                                                                                              products. Bartow Decl. ¶¶ 2-4,
                                  20
                                                                                              ECF 344. In particular,
                                  21                                                          Cisco’s competitors could use
                                                                                              this confidential information to
                                  22                                                          map proprietary features of
                                                                                              Cisco’s products. Id.
                                  23   322-30    Excerpts of Deposition       GRANTED as      If filed publicly, this
                                  24             Transcript of Srinivas       to the entire   confidential information could
                                       Exh. 4B   Kuruganti                    document.       be used to Cisco’s
                                  25                                                          disadvantage by competitors,
                                                                                              as it reveals the identification,
                                  26                                                          organization, and/or operation
                                                                                              of Cisco’s proprietary
                                  27                                                          products. Bartow Decl. ¶¶ 2-4,
                                  28                                                          ECF 344. In particular,

                                                                                6
                                        ECF       Document to be Sealed             Result               Reasoning
                                   1    No.
                                   2                                                          Cisco’s competitors could use
                                                                                              this confidential information to
                                   3                                                          map proprietary features of
                                                                                              Cisco’s products. Id.
                                   4   322-32    Technical document           GRANTED as      If filed publicly, this
                                                 marked as Ex. 7 to the       to the entire   confidential information could
                                   5
                                       Exh. 4C   Deposition Transcript of     document.       be used to Cisco’s
                                   6             Philip Kwok, bates-labeled                   disadvantage by competitors,
                                                 CISCO-                                       as it reveals the identification,
                                   7             FINJAN_00000346.0001-                        organization, and/or operation
                                                 19                                           of Cisco’s proprietary
                                   8                                                          products. Bartow Decl. ¶¶ 2-4,
                                   9                                                          ECF 344. In particular,
                                                                                              Cisco’s competitors could use
                                  10                                                          this confidential information to
                                                                                              map proprietary features of
                                  11                                                          Cisco’s products. Id.
                                       322-34    Technical document bates-    GRANTED as      If filed publicly, this
                                  12
Northern District of California




                                                 labeled CISCO-               to the entire   confidential information could
 United States District Court




                                  13   Exh. 4D   FINJAN_00132230.0001-        document.       be used to Cisco’s
                                                 94                                           disadvantage by competitors,
                                  14                                                          as it reveals the identification,
                                                                                              organization, and/or operation
                                  15                                                          of Cisco’s proprietary
                                                                                              products. Bartow Decl. ¶¶ 2-4,
                                  16
                                                                                              ECF 344. In particular,
                                  17                                                          Cisco’s competitors could use
                                                                                              this confidential information to
                                  18                                                          map proprietary features of
                                                                                              Cisco’s products. Id.
                                  19   322-36    Presentation bates-labeled   GRANTED as      If filed publicly, this
                                                 CISCO-                       to the entire   confidential information could
                                  20
                                       Exh. 4E   FINJAN_00000080.0001-        document.       be used to Cisco’s
                                  21             48                                           disadvantage by competitors,
                                                                                              as it reveals the identification,
                                  22                                                          organization, and/or operation
                                                                                              of Cisco’s proprietary
                                  23                                                          products. Bartow Decl. ¶¶ 2-4,
                                  24                                                          ECF 344. In particular,
                                                                                              Cisco’s competitors could use
                                  25                                                          this confidential information to
                                                                                              map proprietary features of
                                  26                                                          Cisco’s products. Id.
                                       322-38    Expert Report of Eric Cole   GRANTED as      If filed publicly, this
                                  27             Ph.D., Regarding             to the entire   confidential information could
                                  28   Exh. 5    Infringement by Cisco        document.       be used to Cisco’s

                                                                                7
                                        ECF       Document to be Sealed            Result               Reasoning
                                   1    No.
                                   2             Systems, Inc. of Patent                     disadvantage by competitors,
                                                 Nos. 6,154,844 and                          as it reveals the identification,
                                   3             8,677,494                                   organization, and/or operation
                                                                                             of Cisco’s proprietary
                                   4                                                         products. Bartow Decl. ¶¶ 2-4,
                                                                                             ECF 344. In particular,
                                   5
                                                                                             Cisco’s competitors could use
                                   6                                                         this confidential information to
                                                                                             map proprietary features of
                                   7                                                         Cisco’s products. Id.
                                       322-40    Expert Report of Michael    GRANTED as      If filed publicly, this
                                   8             Mitzenmacher, Ph.D.         to the entire   confidential information could
                                   9    Exh. 6   Regarding Infringement by   document.       be used to Cisco’s
                                                 Cisco Systems, Inc. of                      disadvantage by competitors,
                                  10             Patent Nos. 6,804,780 and                   as it reveals the identification,
                                                 8,141,154                                   organization, and/or operation
                                  11                                                         of Cisco’s proprietary
                                                                                             products. Bartow Decl. ¶¶ 2-4,
                                  12                                                         ECF 344. In particular,
Northern District of California
 United States District Court




                                  13                                                         Cisco’s competitors could use
                                                                                             this confidential information to
                                  14                                                         map proprietary features of
                                                                                             Cisco’s products. Id.
                                  15   322-42    Expert Report of Nenad      GRANTED as      If filed publicly, this
                                                 Medvidovic, Ph.D.           to the entire   confidential information could
                                  16
                                        Exh. 7   Regarding Infringement by   document.       be used to Cisco’s
                                  17             Cisco Systems, Inc. of                      disadvantage by competitors,
                                                 Patent No. 7,647,633                        as it reveals the identification,
                                  18                                                         organization, and/or operation
                                                                                             of Cisco’s proprietary
                                  19                                                         products. Bartow Decl. ¶¶ 2-4,
                                                                                             ECF 344. In particular,
                                  20
                                                                                             Cisco’s competitors could use
                                  21                                                         this confidential information to
                                                                                             map proprietary features of
                                  22                                                         Cisco’s products. Id.
                                       322-44    Rebuttal Expert Report of   GRANTED as      If filed publicly, this
                                  23             Dr. Kevin Almeroth on       to the entire   confidential information could
                                  24   Exh. 9    Non-Infringement of U.S.    document.       be used to Cisco’s
                                                 Patent Nos. 6,154,844 and                   disadvantage by competitors,
                                  25             8,141,154                                   as it reveals the identification,
                                                                                             organization, and/or operation
                                  26                                                         of Cisco’s proprietary
                                                                                             products. Bartow Decl. ¶¶ 2-4,
                                  27                                                         ECF 344. In particular,
                                  28                                                         Cisco’s competitors could use

                                                                               8
                                            ECF        Document to be Sealed              Result                Reasoning
                                   1        No.
                                   2                                                                 this confidential information to
                                                                                                     map proprietary features of
                                   3                                                                 Cisco’s products. Id.
                                          322-46      Rebuttal Expert Report of    GRANTED as        If filed publicly, this
                                   4                  Dr. Patrick McDaniel         to the entire     confidential information could
                                          Exh. 10     Regarding the Non-           document.         be used to Cisco’s
                                   5
                                                      Infringement of the ‘494                       disadvantage by competitors,
                                   6                  and ‘780 Patents                               as it reveals the identification,
                                                                                                     organization, and/or operation
                                   7                                                                 of Cisco’s proprietary
                                                                                                     products. Bartow Decl. ¶¶ 2-4,
                                   8                                                                 ECF 344. In particular,
                                   9                                                                 Cisco’s competitors could use
                                                                                                     this confidential information to
                                  10                                                                 map proprietary features of
                                                                                                     Cisco’s products. Id.
                                  11
                                          III.      CONCLUSION
                                  12
Northern District of California




                                              For the foregoing reasons, the Court hereby GRANTS Plaintiff’s motion to seal at
 United States District Court




                                  13
                                       ECF 322. No further action is necessary.
                                  14

                                  15
                                              IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: September 16, 2019
                                  18
                                                                                     ______________________________________
                                  19                                                 BETH LABSON FREEMAN
                                                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      9
